Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of December 3, 2014, by and between Carbonite, Inc. (the “Company”) and
Mohamad Ali (“Executive”). This Agreement supersedes all previous agreements,
promises, representations, understandings and negotiations between the parties,
whether written or oral, with respect to the subject matter hereof.

WHEREAS, the Company desires to employ Executive as Chief Executive Officer and
President of the Company on the terms set forth herein and Executive desires to
be so employed.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties hereto agree to enter into
this Executive Employment Agreement as of the date hereof as follows:

1. Employment Term. Your start date will be December 3, 2014 (“Start Date”).
Your employment with the Company shall continue until terminated in accordance
with Section 8 hereof. The term of your employment with the Company will be
referred to as your “Employment Term.”

2. Position and Duties. During the Employment Term, you will be employed as
Chief Executive Officer and President of the Company, reporting directly to the
Board of Directors of the Company (the “Board”), with such customary
responsibilities, duties and authority of a Chief Executive Officer of a company
of similar size and nature and such other duties and responsibilities as may be
assigned to you by the Board from time to time that are reasonably consistent
with your position. You will be appointed to the Board on the Start Date and,
each year during the Employment Term, you will continue to be nominated to the
Board and the Company will use its commercially reasonable efforts to support
your election to the Board. During the Employment Term, and excluding any
periods of Disability (as defined in Section 8(c)), vacation, holidays or sick
leave to which you are entitled, you will devote substantially all of your
business time and attention to the business and affairs of the Company and its
subsidiaries; provided, however, you may: (a) with the prior written approval of
the Board, serve as a member of board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity), provided, however, the
Company acknowledges and consents to your current board directorship with City
National Corporation and acknowledges and agrees with your desire to serve on a
second board (which specific request the Board will promptly consider once the
board is identified); and (b) participate in social, charitable, civic and
investment activities (including service as an officer or director of an entity
related to such activities) and (c) deliver lectures or fulfill speaking
engagements; provided such activities do not individually or in the aggregate
conflict with your duties hereunder or create an actual or potential breach of
fiduciary duties. Your principal place of employment shall be Boston,
Massachusetts.

3. Base Salary. During the Employment Term, your annualized base salary will be
$375,000 (your base salary, as adjusted from time to time in accordance with
this Section 3, shall be referred to herein as the “Base Salary”), payable
semi-monthly in accordance with the Company’s regular payroll practices. Your
Base Salary will be reviewed at least annually (beginning with the review
following calendar year 2015) by the Board for increase in its sole discretion.



--------------------------------------------------------------------------------

4. Annual Target Bonus. During the Employment Term, you will be eligible to
receive an annual cash bonus, with a target range of 0% to 200% of Base Salary
(“Annual Target Bonus”), based on the achievement of certain annual performance
objectives and goals (“Performance Metrics”).

(a) The Performance Metrics for your Annual Target Bonus will be set annually by
the Board. You will be given an opportunity to provide reasonable input to the
Board in connection with setting the Performance Metrics each year.

(b) Your Annual Target Bonus earned, if any (the “Annual Bonus”), shall be paid
no later than the calendar year following the year in which the Annual Target
Bonus was earned, consistent with the payment of bonuses to senior executives of
the Company.

(c) In addition, in order to help offset the loss of compensation that you will
forfeit by leaving your prior employer and accepting employment with the
Company, you will receive a sign-on bonus of $500,000, which will be paid no
later than December 31, 2014. If, within one year after the Start Date, you
voluntarily terminate employment with the Company for a reason other than Good
Reason (as defined below in Section 9(e)), Disability, or death, or the Company
terminates your employment for Cause (as defined below in Section 9(d)), you
agree to repay to the Company a pro-rata portion of the sign-on bonus based on
the remaining number of calendar days from your date of termination to the one
year anniversary of the Start Date.

The payment dates are designed to comply with Section 409A of the Internal
Revenue Code (the “Code”). Consistent with Treas. Reg. Section 1.409A-3(d), at
the Company’s discretion, payment may be made up to thirty (30) days prior to
such payment date.

5. Equity Compensation

(a) Restricted Stock Units. In connection with the commencement of the
Employment Term and subject to Board approval, the Company will, pursuant to its
2011 Equity Award Plan (the “Plan”), grant you 450,000 Restricted Stock Units
(the “RSUs”). The Company will recommend that 50,000 of such RSUs (the “1 Year
RSUs”) shall vest on December 31, 2015, and 400,000 of such RSUs (the “4 Year
RSUs”) shall vest as to 25% of shares on the first anniversary of the Start Date
with the balance of the shares vesting in equal quarterly installments over the
next 36 months, subject in each case to your continuing employment with the
Company through the applicable vesting date. The RSUs shall be subject to all of
the terms and conditions of the Plan and the applicable award documents and
agreements thereunder.

(b) Performance-Vested Options. In connection with the commencement of the
Employment Term and subject to Board approval, the Company will, pursuant the
Plan, grant you an incentive stock option to purchase 250,000 shares of Common
Stock of the Company (the “Performance-Vested Option”) at a price per share
equal to the fair market value per share of the Common Stock on the date of
grant, as determined by the Board based on the closing price of the Company’s
Common Stock as reported by the NASDAQ Global Market. The Performance-Vested
Option shall vest on the first (1st) day after the completion of a Trading
Period, as defined herein, in which the Common Stock of the Company has traded
at a price per share (each a “Target Price”) of $15.00 with respect to 25% of
the shares, $17.50 with respect to 25% of the shares, $20.00 with respect to 25%
of the shares and $22.50 with respect to 25% of the shares. “Trading Period”
means a period of twenty (20) consecutive days in which the Company’s Common
Stock has reached a Target Price, based upon the closing price of the Company’s



--------------------------------------------------------------------------------

Common Stock as reported by the NASDAQ Global Market, provided that in the case
of a Change of Control (as defined in the Plan) the “Trading Period” shall mean
the business day immediately prior to the effectiveness of the Change of
Control. Vesting for the Performance-Vested Option shall be subject in each case
to your continuing employment with the Company through the applicable vesting
date. The Performance-Vested Option shall be subject to all of the terms and
conditions of the Plan and the applicable award documents and agreements
thereunder.

(c) Accelerated Vesting. The Company will recommend the following accelerated
vesting schedules:

(i) all unvested 1 Year RSUs shall be fully accelerated upon the first to occur
of (A) a Change of Control (as defined in the Plan), or (B) termination of your
employment with the Company without Cause or your resignation for Good Reason;

(ii) the portion of the 4 Year RSUs and the unvested shares subject to all
outstanding annual equity grants, if any, that would have vested during the
twelve (12) month period following the date of termination or Change of Control,
as applicable, shall be fully accelerated upon the first to occur of (A) a
Change of Control, or (B) termination of your employment with the Company
without Cause or your resignation for Good Reason; and

(iii) the balance of the 4 Year RSUs and the unvested shares subject to all
outstanding annual equity grants, if any, shall be fully accelerated upon the
occurrence of either (A) termination of your employment with the Company without
Cause or your resignation for Good Reason within one (1) year following or three
(3) months prior to a Change of Control; provided that for the avoidance of
doubt there shall be no acceleration if your employment is terminated with the
Company followed by an offer of employment by the acquirer in the Change of
Control which contains substantially the same annual compensation opportunity,
the same or greater Base Salary, substantially the same title, job
responsibilities and duties, and substantially the same severance protection, as
you had immediately prior to such Change of Control, or (B) the first
anniversary of a Change of Control, provided that you are employed with the
Company or the acquirer in such Change of Control on such first anniversary
date.

(d) Annual Equity Grant. During the Employment Term, subject to Board approval,
at the regularly scheduled Board meeting in first quarter 2016, you will be
entitled to receive an annual equity grant of: (i) 75,000 RSUs (“Annual RSU
Grant”), and (ii) an incentive stock option to purchase 100,000 shares of Common
Stock of the Company at a price per share equal to the fair market value per
share of the Common Stock on the date of grant, as determined by the Board based
on the closing price of the Company’s Common Stock as reported by the NASDAQ
Global Markets (“Annual Option Grant”, together with the Annual RSU Grant,
“Annual Equity Grants”). The Annual Equity Grants shall vest as determined by
the Board consistent with the vesting schedule adopted for the Senior Management
of the Company. The Annual Equity Grants shall be subject to all of the terms
and conditions of the Plan and the applicable award documents and agreements
thereunder.

6. Employee Benefits.

(a) Benefit Plans. During the Employment Term, you will be entitled to
participate in any Company employee benefit plans or programs as may from time
to time be made available to senior executives or other employees of the
Company. Your eligibility for, and benefits under, all such programs are
determined under the terms of those programs, but in no



--------------------------------------------------------------------------------

event will they be less favorable than for other employees generally of the
Company. The Company’s benefits programs, compensation programs, and policies
are reviewed from time to time and may be modified, amended or terminated at any
time by the Company.

(b) Holidays. During the Employment Term, you will be entitled to participate in
the paid holidays observed by the Company.

(c) Expense Reimbursement. During the Employment Term, the Company will
reimburse you for all reasonable business expenses incurred by you in the
performance of your duties to the Company in accordance with the Company’s
expense reimbursement policy.

7. Tax Withholding. All payments by the Company to you hereunder shall be
subject to federal, state and local tax withholding as reasonably determined by
the Company pursuant to applicable law and regulation.

8. Indemnification/D&O Insurance. The Company shall: (a) indemnify you to the
maximum extent allowed under Delaware law and the Company’s by-laws, and
(b) provide coverage for you under a directors’ and officers’ liability
insurance policy on terms that are no less favorable than provided to any other
officer or director of the Company.

9. Termination of Employment.

(a) By the Company. Subject to Section 9(d), the Company may terminate your
employment immediately upon delivering written notice to you with or without
Cause.

(b) By You. You may terminate your employment with or without Good Reason by
giving at least thirty (30) days’ written notice to the Company.

(c) Death or Disability. Your employment will automatically terminate upon your
death or “Disability” (Disability shall mean your inability to perform, with
reasonable accommodation, the essential functions of your position for a period
of 90 consecutive days or a total of 180 days in any 360 consecutive day period
due to mental or physical incapacity, and determined by an independent
physician, selected by joint agreement by you and the Company.

(d) Cause. For purposes of this Agreement, “Cause” means:

(i) willful misconduct in connection with your employment with the Company or
your willful failure to substantially perform your responsibilities in the best
interest of the Company, as determined by the Board; which failure is not cured
within 30 days after notice of such failure from the Board.

(ii) conviction of, or a pleading of guilty or nolo contendre to, a felony other
than an act involving a traffic related infraction;

(iii) any act of fraud, theft, embezzlement or other material dishonesty by you
which harmed the Company;



--------------------------------------------------------------------------------

(iv) your violation of the material terms of this Agreement, which violation is
not cured within 30 days after notice of such violation from the Board, or your
violation of the Company’s standard confidentiality, invention assignment and/or
non-competition agreement;

(v) your violation of a federal or state law or regulation applicable to the
Company’s business or violations of the regulations or requirements of an
applicable securities exchange, which, in either case, was or is reasonably
likely to be injurious to the Company; or

(vi) your repeated failure to carry out the duties and obligations of your
position with the Company (other than due to a Disability) or to carry out or
comply with any lawful directive of the Board consistent with the terms of this
Agreement, which failure is not cured within 30 days after notice of such
failure from the Board.

Termination for Cause shall be determined by the Board or a committee of the
Board designated by the Board to make such determination.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means your
resignation from employment after written notice to the Company of the
occurrence of any of the following without your express written consent:

(i) any reduction in your Base Salary without your consent (other than a
proportional reduction as part of a generalized reduction in the base salaries
of senior management of the Company not to exceed 10% of Base Salary then
currently in effect);

(ii) any material adverse change in the scope of your authority, duties or
responsibilities, including, without limitation, being the chief executive
officer; or

(iii) the relocation of the your principal office location to a facility or
location that is more than twenty five (25) miles away from Boston,
Massachusetts without your consent; or

(iv) a material breach by the Company of its material obligations under
Section 3, Section 4 or Section 5 hereof.

You may resign from your employment for Good Reason so long as (A) you tender
your written resignation to the Board within thirty (30) days after your actual
knowledge of the occurrence of the event that forms the basis for your
resignation for Good Reason, (B) your resignation notice describes in reasonable
detail your objection to any of the matters described in this Section 9(e) and
provides the Company an opportunity to cure such action or breach within thirty
(30) calendar days after receiving your written resignation, and (C) you
actually terminate your employment within ten (10) business days of the
expiration of such thirty (30) day period.

10. Obligations of the Company Upon Termination. Within thirty (30) days
following termination of your employment for any reason, you (or your estate)
shall be entitled to receive a lump sum payment equal to your earned but unpaid
Base Salary through the date of termination, any bonus if declared or earned but
not yet paid for a completed fiscal year, any expenses owed to you, and any
amount arising from your participation in, or benefits under any employee
benefit plans, programs or arrangements, which amounts shall be payable in



--------------------------------------------------------------------------------

accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, “Accrued Obligations”). In addition to
the Accrued Obligations, if at any time following the date of this Agreement
your employment or this Agreement is terminated by the Company without Cause or
your resign your employment for Good Reason, you will be entitled to receive
severance equal to twelve (12) months of your Base Salary and an amount equal to
twelve (12) times the monthly amount that the Company paid for you and your
family’s participation in the Company’s health insurance plan during the month
immediately preceding the termination date. Such severance payments will be made
in accordance with the Company’s then current payroll practices throughout the
twelve (12) month severance period. The foregoing and any rights you have under
the equity compensation provisions of this Agreement or the Plan shall be your
sole and exclusive remedy and in lieu of any other rights or remedies to which
you may otherwise be entitled, whether at law, tort or contract, in equity or
under this letter agreement upon or with respect to such termination of
employment. Further, the receipt of any severance hereunder will be subject to
you signing and not revoking a waiver of claims and general release in
substantially the form attached hereto as Exhibit A (the “Release”), as such
waiver may be modified from time to time to provide the broadest form of release
and waiver of claims given the current state of the law. If within forty-five
(45) days following your termination date, you do not either (i) execute the
Release or (ii) you are solely responsible for the Release not becoming
effective and irrevocable, you will forfeit all rights to any severance payments
hereunder. In no event will severance payments be paid or provided unless and
until the Release becomes effective. If such Release does become effective and
irrevocable within forty-five (45) days following your termination date, the
first installment payment of any severance payable to you hereunder shall
include a catch-up payment for any amounts that would have otherwise been
payable during such 45-day period but for this Release requirement. Except as
otherwise expressly provided herein or in the Plan, you shall not be entitled to
any other salary, bonuses, employee benefits or compensation from the Company
after the termination of employment and all of your rights to salary, bonuses,
employee benefits and other compensation hereunder which would have accrued or
become payable after the date of termination of employment shall cease and be
forfeited upon such termination, other than those expressly required under
applicable law (such as COBRA).

11. No Mitigation. In no event shall you be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to you
under any of the provisions of this Agreement.

12. Return of Materials. Upon termination of your employment with the Company,
you shall promptly return all the Company property, including all copies of
written or electronic (including, but not limited to, computer software, video
and audio) material or documents in your possession obtained as a result of your
employment with the Company that relate to the business activities of the
Company including, without limitation, all client related information, and
materials furnished to you during your employment (including but not limited to
keys, computers, electronic communication devices, files and identification
cards), and agree not to destroy or delete any the Company property. In
addition, you agree that upon the termination of your employment, you will
provide the Company with access to all passwords (including with respect to
protected files) and similar information which will be necessary for the Company
to access materials on which you worked or which you received, or to otherwise
continue in its business. Notwithstanding the foregoing, nothing in here shall
prohibit you from retaining, at any time, your personal correspondence, personal
rolodex and documents related to your own personal benefits, entitlements and
obligations.



--------------------------------------------------------------------------------

13. Restrictive Covenants.

(a) As a condition to the effectiveness of this Agreement, you must sign and
return the Company’s standard Confidentiality, Invention Assignment and
Non-Competition Agreement attached hereto as Exhibit B.

(b) The Company acknowledges and agrees, that, notwithstanding the provisions of
Section 3.1.c of Exhibit B, you shall be permitted to work for a company or a
subsidiary, division or unit of a company (collectively, an “Applicable
Entity”), if that Applicable Entity does not derive 25% or more of its
consolidated revenues from a business that would be restricted under
Section 3.1.c (“Restricted Businesses”). If the Applicable Entity derives less
than 25% of its consolidated revenues from a Restricted Business, you shall only
be permitted to work for such Applicable Entity if you do not provide advice or
any services with respect to any Restricted Business conducted by the Applicable
Entity.

(c) Notwithstanding the provisions of Exhibit B, nothing therein shall prohibit
you from (i) disclosing information that has been or is hereafter made public
through no act or omission of you in violation of this Agreement or any other
confidentiality obligation or duty owed the Company and through no act or
omission of any other person which, to your knowledge, has any legally binding
confidentiality obligation or duty to the Company, (ii) disclosing information
and documents to your attorney or tax adviser for the purpose of securing legal
or tax advice, (iii) disclosing the post-employment restrictions in this
Agreement in confidence to any potential new employer, or (iv) retaining, at any
time, his personal correspondence, personal rolodex and documents related to his
own personal benefits, entitlements and obligations.

14. No Other Agreements/Obligations. You represent to the Company that you are
under no obligation or agreement that would prevent you from becoming an
employee of the Company or adversely impact your ability to perform the expected
services. Additionally, you have disclosed the relevant restrictive covenant
provisions of your current employment agreement to the Company and the Company
hereby confirms your representation with respect such relevant provisions.

15. Successors and Assigns. The Company may assign its rights under this
Agreement to any successor to its business (by acquisition of substantially all
of the Company’s assets or otherwise), provided that such successor entity
expressly assumes in writing this Agreement and all obligations and undertakings
of the Company hereunder. You may not assign your rights or delegate your duties
under this Agreement without the prior written consent of the Company. You
understand and agree that this Agreement shall be binding upon and inure to the
benefit of the Company and its legal representatives, successors and assigns.
You also understand and agree that this Agreement shall be binding upon and
inure to the benefit of your heirs and executors or administrators.

16. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by overnight courier, or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



--------------------------------------------------------------------------------

            If to you:    at such home address as most currently appears in the
records of    the Company.             With a copy to    Robert M. Lia, Esq.   
Boies, Schiller and Flexner LLP    575 Lexington Avenue, 7th Floor    New York,
NY 10022             If to the Company:    Carbonite, Inc.    2 Avenue de
Lafayette, 6th Floor    Boston, MA 02110    Attn: General Counsel
            With a copy to    Susan E. Pravda, Esq.    Foley & Lardner LLP   
111 Huntington Avenue    Boston, MA 02199

or to such other address as any of the parties shall have furnished to the other
in writing in accordance herewith. Notices and communications shall be effective
upon the earlier of actual receipt by the addressee or the fifth day following
placement with the United States postal service or overnight courier.

17. Entire Agreement. This Agreement, and the agreements expressly referred to
herein, contain the entire understanding of the parties with respect to the
subject matter hereof and may be amended only in a writing signed by the
parties.

18. Severability. If any provision, clause or part of this Agreement, or the
applications thereof under certain circumstances, is held invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, shall
not be affected thereby.

19. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflicts of laws. Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
Commonwealth of Massachusetts or the United States District Court for the
District of Massachusetts and the appellate courts having jurisdiction of
appeals in such courts.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Signatures delivered via facsimile or
electronic file shall be the same as original signatures.

21. Legal Fees. The Company shall pay or reimburse you for all reasonable and
documented legal fees, not to exceed $10,000, incurred by you in connection with
the negotiation of this Agreement and any other agreements related to your
employment arrangement with the Company.



--------------------------------------------------------------------------------

22. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ post-termination obligations, including, without
limitation, the provisions of Sections 5, 8, 10, 12 and 13 shall survive any
termination or expiration of this Agreement or the termination of your
employment for any reason whatsoever.

23. Section 280G. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
Section 20, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), your payments and benefits under this Agreement will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent as necessary which would result in no
portion of such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. For purposes of determining the after-tax value of the benefits, you shall
be deemed to pay federal income taxes and employment taxes at the highest
marginal rate in the calendar year in which the determination is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of your domicile for income tax purposes on the date on which
the determination is to be made. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
cash payments in reverse chronological order (i.e., the cash payment owed on the
latest date following the occurrence of the event triggering the excise tax will
be the first cash payment to be reduced), (2) cancellation of equity awards
granted within the twelve-month period prior to a “change of control” (as
determined under Code Section 280G) that are deemed to have been granted
contingent upon the change of control (as determined under Code Section 280G),
in the reverse order of date of grant of the awards (i.e., the most recently
granted equity awards will be cancelled first), (3) cancellation of accelerated
vesting of equity awards in the reverse order of date of grant of the awards
(i.e., the vesting of the most recently granted equity awards will be cancelled
first) and (4) reduction of continued employee benefits in reverse chronological
order (i.e., the benefit owed on the latest date following the occurrence of the
event triggering the Excise Tax will be the first benefit to be reduced). In no
event will you have any discretion with respect to the ordering of payment
reductions.

Unless the Company and you otherwise agreeing in writing, then any determination
required under this Section 23 will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this Section 23, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code, including, without limitation, the impact of all post-employment
restrictive covenants applicable to you. The Company and you will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 23. The Company will
bear all costs for fees related to the Accountants’ services in connection with
any calculations contemplated by this Section 23.



--------------------------------------------------------------------------------

24. Code Section 409A.

(a) It is intended that this Agreement will comply with Code Section 409A (and
any regulations and guidelines issued thereunder) to the extent this Agreement
is subject thereto, and this Agreement shall be interpreted on a basis
consistent with such intent. In no event shall the Company or its affiliates be
liable for any interest, tax or penalty imposed on you for a failure to comply
with Code Section 409A.

(b) Notwithstanding any provision to the contrary in this Agreement, if you are
deemed on the date of your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1 (i)), then with regard to any payment
that is required to be delayed pursuant to Code Section 409A(a)(2)(B) (the
“Delayed Payments”), such payment shall not be made prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of your
“separation from service” and (ii) the date of your death. Any payments due
under this Agreement other than the Delayed Payments shall be paid in accordance
with the normal payment dates specified herein. In no case will the delay of any
of the Delayed Payments by the Company constitute a breach of the Company’s
obligations under this Agreement.

(c) For all purposes under this Agreement, reference to your “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to your “separation from service” (as determined under Treas. Reg.
Section 1.409A-1 (h), as uniformly applied by the Company) with the Company.

(d) For purposes of Section 409A, your right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company. Any other provision of this Agreement to the contrary
notwithstanding, in no event shall any payment or benefit under this Agreement
that constitutes nonqualified deferred compensation for purposes of Section 409A
be subject to offset by any other amount unless otherwise permitted by
Section 409A.

(e) To the extent that any reimbursement or in-kind benefit under this Agreement
or under any other reimbursement or in-kind benefit plan or arrangement in which
you participate during the term of your employment under this Agreement or
thereafter provides for a “deferral of compensation” within the meaning of Code
Section 409A, (i) the amount eligible for reimbursement or in-kind benefit in
one calendar year may not affect the amount eligible for reimbursement or
in-kind benefit in any other calendar year (except that a plan providing medical
or health benefits may impose a generally applicable limit on the amount that
may be reimbursed or paid), (ii) the right to reimbursement or an in-kind
benefit is not subject to liquidation or exchange for another benefit, and
(iii) subject to any shorter time periods provided herein, any such
reimbursement of an expense or in-kind benefit must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

If the sixty (60)-day period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover 60-Day Period”),
and if there are any payments due



--------------------------------------------------------------------------------

to you that are (i) nonqualified deferred compensation subject to Code
Section 409A, (ii) conditioned on you signing and not revoking the Release, and
(iii) otherwise due to be paid during the portion of the Crossover 60-Day Period
that falls within the first year, then such payments will be delayed and paid in
a lump sum during the portion of the Crossover 60-Day Period that falls within
the second year.

*        *        *         *

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

CARBONITE, INC. By:  

        /s/ Todd Krasnow

Name: Todd Krasnow By:  

        /s/ Mohamad Ali

Name: Mohamad Ali